     Case 1:21-cv-00887 Document 1 Filed 03/26/21 USDC Colorado Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLORADO

Civil Action No. __________

KIMBERLY POLENDO,

                   Plaintiff,
v.

WAL-MART STORES, INC., AND KEURIG GREEN MOUNTAIN, INC.,

                   Defendants.

      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)


TO THE CLERK OF THE UNITED STATES DISTRICT COURT OF COLORADO, AND TO

PLAINTIFF KIMBERLY POLENDO, DEFENDANT WAL-MART STORES, INC. AND

THEIR RESPECTIVE ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that Defendant Keurig Green Mountain, Inc. hereby removes

this action from the Colorado State District Court, in El Paso County, Case No. 2021-CV-30169,

to the United States District Court for the District of Colorado pursuant to 28 U.S.C. §§1332 and

1441, et seq. Removal is proper for the following reasons:

         1.        On February 1, 2021, Plaintiff Kimberly Polendo (“Plaintiff”) filed a civil action

entitled Kimberly Polendo v. Wal-Mart Stores, Inc., and Keurig Green Mountain, Inc., Case No.

2021-CV-30169 in the District Court, County of El Paso, State of Colorado (“State Court

Action”). See Complaint at Ex. A. Keurig Green Mountain, Inc. (“Keurig”) was served with the

State Court Action Summons and the Complaint on February 24, 2021. See Affidavit of Service

at Ex. B.

         2.        Attached please find the following items (provided here pursuant to 28 U.S.C. §

1446(a)):


20579331.1:10745-0138
    Case 1:21-cv-00887 Document 1 Filed 03/26/21 USDC Colorado Page 2 of 5




                   Ex. A – Plaintiff's Complaint

                   Ex. B – Affidavit of Service

                   Ex. C – Civil Case Cover Sheet

                   Ex. D – Wal-Mart Stores, Inc. Colorado Secretary of State records

                   Ex. E – Defendant Keurig Green Mountain, Inc.'s Motion for Extension of Time
                           To File a Responsive Pleading To Plaintiff's Complaint with Proposed
                           Order

                   Ex. F – Order Granting Defendant Keurig Green Mountain Inc.'s Motion for
                           Extension of Time

                   Ex. G – Defendant Wal-Mart Stores, Inc.'s Answer and Jury Demand

                   Ex. H – Defendant Keurig Green Mountain, Inc.'s Answer to Plaintiff's
                           Complaint

         The above items are true and correct copies and represent all processes, pleadings, orders,

and records served upon Defendant Keurig and/or filed in the State Court Action.

         3.        A notice to Adverse Party of Removal to Federal Court is being filed concurrently

in the State Court Action and served concurrently on Plaintiff and Defendant Wal-Mart Stores,

Inc.

                                    REMOVAL JURISDICTION

         4.        This is a civil action between citizens of different states.        The matter in

controversy exceeds Seventy-Five-Thousand-Dollars ($75,000.00), exclusive of interest and

costs. As such, this Court has original jurisdiction under 28 U.S.C. §1332 and the State Court

Action is an action that may be removed to this Court by Defendants pursuant to the provisions

of 28 U.S.C. §1441(b).

                                            CITIZENSHIP

         5.        Keurig is now, and was at the time the State Court Action was filed, a Delaware




20579331.1:10745-0138
    Case 1:21-cv-00887 Document 1 Filed 03/26/21 USDC Colorado Page 3 of 5




corporation with a principal place of business and corporate headquarters located in Burlington,

Massachusetts and Plano, Texas.

         6.        Wal-Mart Stores, Inc. (“Wal-Mart”)1 is now and was at the time the State Court

Action was filed, a Delaware corporation with its principal office street address at 702 SW 8th

St., Bentonville, AR 72716. Ex. D.

         7.        According to Paragraph 1 of the Complaint, Plaintiff resides in Colorado Springs,

El Paso County, Colorado. Ex. A at ¶ 1.

         8.        Plaintiff has not sued any other defendants, named or fictitiously named.

                                   AMOUNT IN CONTROVERSY

         9.        This action is being removed to Federal Court because it is a civil action between

citizens of different states and, pursuant to Plaintiff's Civil Case Cover Sheet, the matter in

controversy exceeds the sum of $75,000. See Ex. C at Sec. 2; see also Paros Properties LLC v.

Colorado Cas. Ins. Co., 835 F.3d 1264, 1272 (10th Cir. 2016) ("There is no ambiguity in the

[Civil Case] cover sheet.").

         10.       Plaintiff alleges she had been damaged and, while Plaintiff fails to specifically

identify the amount of damages within the allegations of her Complaint, she has indicated in her

Civil Case Cover Sheet that this case is not governed by C.R.C.P. 16.1 because a monetary

judgment for more than $100,000 is sought. Ex. C at Sec. 2.

         11.       Since it is facially apparent from Plaintiff's Complaint and Civil Case Cover Sheet

(Ex. C) that she is seeking damages in an amount in excess of $75,000 for violations of

Colorado's Premises Liability Statute pursuant to C.R.S. §13-21-115 and negligence, it is clear




         Effective February 1, 2018, Wal-Mart Stores, Inc.’s true name was changed to Walmart,
         1

Inc. See Statement of Change Changing the True Name contained in Ex. D.


20579331.1:10745-0138
    Case 1:21-cv-00887 Document 1 Filed 03/26/21 USDC Colorado Page 4 of 5




by a preponderance of the evidence that the amount in controversy in this action exceeds the

$75,000 threshold.

                                   TIMELINESS OF REMOVAL

         12.       A notice of removal must be filed within 30 days after receipt by the defendant of

the initial pleading setting forth the claim for relief upon which the action is based. (28 U.S.C.

§1446(b).) The thirty (30) day period for removal does not begin to run until the defendant has

received a copy of the complaint and has been properly served. (Murphy Brothers, Inc. and

Michetti Pipe Stringing, Inc. (1999) 526 U.S. 344, 347-348.)

         13.       Keurig was served the Summons and Complaint on February 24, 2021 (Ex. B)

and, therefore, the thirty (30) day period for removal expires on March 26, 2021.

         14.       This Notice of Removal is timely filed under 28 U.S.C. §1446(b) because it is

filed within one year of commencement of the action and within thirty days of the date Keurig

was served with the Summons and Complaint.

         15.       Counsel for Keurig has conferred via telephone counsel of record for Wal-Mart.

Wal-Mart consents to removal.

         WHEREFORE, Keurig prays this action be removed to the United States District Court

in Colorado, from the District Court, County of El Paso, State of Colorado.

         RESPECTFULLY submitted on this 26th day of March 2021.

                                                 WOOD, SMITH, HENNING & BERMAN LLP

                                                 /s/ Ryan M. Hicks
                                                 Ryan M. Hicks
                                                 1805 Shea Center Drive, Suite 200
                                                 Highlands Ranch, CO 80129-2254
                                                 (720) 479-2500 / fax: (303) 471-1855
                                                 rhicks@wshblaw.com
                                                 Counsel for Keurig Green Mountain, Inc.




20579331.1:10745-0138
    Case 1:21-cv-00887 Document 1 Filed 03/26/21 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE
         I hereby certify that on this 26th day of March, 2021, a true and correct copy of the

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY) was

e-filed and/or e-served via CM/ECF on the following parties:


Douglas P. Price, #13559                        Kathleen J. Johnson, #44524
Heuser & Heuser. LLP                            Rachelle J. Veikune, #51810
625 N. Cascade Avenue, Suite 300                TREEN ALFREY MUSCAT, P.C.
Colorado Springs, CO 80903                      633 17th Street, Suite 2200
719-520-9909                                    Denver, CO 80202
fax 719-475-1278                                303-292-2700

doug@heuserlaw.com                              kjohnson@tamlegal.com
                                                rveikune@tamlegal.com
Attorney for the Plaintiff
                                                Attorneys for Defendant Walmart Stores, Inc.



                                               /s/Joyce K. Harris
                                               Joyce K. Harris




20579331.1:10745-0138
